Title: Inhabitants of Philadelphia: Remonstrance against the Appointment of Benjamin Franklin as Agent, [26 October 1764]
From: Inhabitants of Philadelphia
To: 


The new Assembly met on Monday, October 15, and elected Isaac Norris speaker once more. On the following Saturday, after taking final action on the instructions to Richard Jackson concerning the Sugar Act and the impending Stamp Act (above, p. 396 n), the House took up the matter of the petitions to the King for a change in government. On the question whether “further Directions respecting the said Petitions” should be sent to Jackson, “a considerable Debate ensued, in which a great Contrariety of Opinions” appeared among the members. At this point Speaker Norris received unanimous permission “to deliver his Sentiments on so interesting a Subject.” After expressing his thanks for this courtesy, Norris told his fellow members “that he was not for immediately recalling the Petitions,” but that, since he thought “the House had no Right to delegate their Powers to any Man, or Sett of Men whatever, to alter or change the Government, he was for putting an entire Prohibition on the Agent’s presenting the said Petitions, without further and express Orders from the House for that Purpose.”
Thereupon the House voted on three successive motions, all regarded as being so important and so controversial that the names of those voting on each were entered on the minutes. The first question was whether the petitions sent to Jackson should be recalled. Thirty-two members voted, and the proposal for recall was defeated, 22 to 10. The House then took up the question of directing Jackson not to present the petitions “until he receives further Orders for that Purpose from this House.” This proposal was defeated, 20 to 12, by the parliamentary device of moving the previous question. What appears to have been intended as a compromise motion was then brought to vote: Should the Committee of Correspondence direct Jackson to proceed on the matter of a change of government “with the utmost Caution” for securing to the inhabitants “all those Privileges, civil and religious” which they enjoyed under the existing constitution; and should the committee tell him that, if he thought the proposed change would endanger those privileges, he was “positively enjoined and required” to suspend all proceedings until he had reported back and received further directions? With the proprietary faction voting against it, this lengthy motion carried in the affirmative, 20 to 12.
The long and controversial Saturday sitting at which these votes took place again proved to be too much for Isaac Norris. On Monday he sent a message through the clerk that he was too ill to attend and asked the House to choose a new speaker. A bipartisan committee waited on him, but to no avail, and on Wednesday, October 24, the Assembly elected Joseph Fox to succeed Norris as speaker. As usual, a committee was directed to inform the governor, but it reported the next day that Penn had gone to Newcastle and was not expected back until the following week. The proprietary group thought it had an excuse to postpone all further action, and on the afternoon of the 25th moved that the Assembly adjourn for a fortnight. But the majority would have none of such a delay; by a vote of 19 to 12 the House declined to adjourn, even though the new speaker had not been confirmed.
The House thereupon resumed its business. Taking into consideration “that Matters of the highest Concern to the Rights of the Colonies in general, and of this Province in particular” were depending in England and would probably be brought to an issue in the next session of Parliament, the Assembly debated at considerable length whether, “to prevent any ill Consequences from Indisposition, or other Accident,” which might happen to Jackson, it ought to appoint “some proper Person” to join him as agent or, in case of Jackson’s death, to replace him. When this question was put, it passed by a vote of 20 to 11.
Everyone knew what “proper Person” the leaders of the majority had in mind, but Franklin’s name appears nowhere in the records of this series of debates and votes until the sitting of Friday morning, October 26, when the opponents of the proposal brought it into the open. Upon reassembling the House began consideration of the appointment of a second agent, “and, after some Time spent therein, a Remonstrance from a Number of the Inhabitants of the City of Philadelphia was presented to the House and read.” The original text of this “Remonstrance” has not been found, but its contents are so fully stated in the Votes and Proceedings that they are printed here from that source as being the earliest-known formal statement of some of the reasons for opposition to Franklin’s appointment. Comparison of this Remonstrance with the Protest signed by ten members of the Assembly (below, pp. 408–12) shows that this paper is more temperate in general tone and deals less directly and emphatically with the alleged personal deficiencies of Franklin as a candidate for the appointment. It was obviously intended to win the support of a wide segment of the public.
  
[October 26, 1764]
[A Remonstrance was presented and read, setting forth] That the Remonstrants being deeply concerned about the uncertain State of our inestimable Privileges, civil and religious, and the Danger to which they may be exposed by a Change of Government, and being extreamly desirous that Peace and Harmony should again be restored among the different Denominations in the Province, humbly entreat that the honourable House would be pleased to take into their serious Consideration, what may be most proper to accommodate the Differences that have so unhappily subsisted between the honourable Proprietaries and the good People of this Province; this they hope may be easily effected, as they understand the Proprietaries are heartily disposed to comply with such reasonable Demands, as will fully satisfy the Desires of the greatest Part of the People who signed the Petition for a Change of Government: That they therefore humbly represent, if the honourable House cannot think it proper absolutely to recal the Petitions sent Home for a Change of Government, that they would at least put it out of the Power of our Agent to present them at this unseasonable Conjuncture; for the Remonstrants cannot but be very anxiously concerned, that our invaluable Privileges, which are committed to the Guardianship and Protection of the House only, and which our Charter has put it out of their Power to alter or give up, should be exposed to any Hazard, by being left, in a great Measure, at the Discretion of any Agent or Agents; and more especially at a Time when the House are very sensible, that the Measures now proposed in England must, if executed, terminate in Consequences fatal to the Rights and Privileges of all the American colonies; and they humbly beg Leave to represent to the House, that their Fears are not a little excited by a Proposal which they understand is made to send Mr. Benjamin Franklin Home, as an Assistant Agent for this Province, as they are of Opinion that there are many weighty Reasons to determine the House to make Choice of some other Gentleman, if it is thought necessary and expedient to load this Province (already greatly burthened with public Debt) with the additional Expence of supporting another Agent: Because it is well known that Mr. Franklin has had a principal Hand in proposing and promoting the Petitions for a Change of Government, which now appear contrary to the Sentiments of more than three Fourths of the Province, and he may be justly supposed to have a fond Partiality for his own Schemes: Because it appears highly necessary to engage the Influence of our honourable Proprietaries to assist in preventing, if possible, any unnecessary Burthens being laid upon the Province, against whom Mr. Franklin entertains such a rooted Enmity, that they cannot take joint Council for the public Good: Because, especially as both Mr. Franklin and his Son hold Offices of considerable Profit and Honour under the Crown, the Remonstrants cannot expect that a Gentleman of his moderate Fortune will sacrifice his Interest for the Sake of the Province, which he must necessarily do, if he but seems to oppose the Measures of the Ministry, and which our present Circumstances require an Agent to do, with unshaken Resolution and Fidelity: That if, upon the whole, it is still thought necessary to employ another Agent, in a Matter wherein we may promise ourselves the Assistance of the honourable Proprietaries, and wherein the joint Interest of all the other Colonies will necessarily secure to us the Concurrence of all their Agents, the Remonstrants suggest that it would, in their humble Opinions, be less expensive, and better answer the Proposed End, to engage some Gentleman in England, of an independant Fortune, and Weight both with the Ministry and House of Commons: That as this Remonstrance has been delayed till the last, in Hopes that the honourable House would have withdrawn their Petition for a Change of Government (upon their Knowledge that at least Fifteen Thousand of their Constituents have signified their Disapprobation of this Measure, in Opposition to about Three Thousand Five Hundred who have appeared for it) the present Time will not allow many Hands to be got to this Representation; but if the House will give that Deliberation to this Affair, which its immense Importance requires, the Remonstrants are fully persuaded, that three Fourths of the whole Province will be found ready to petition the House not only against any Change of our present Government, but also against employing Mr. Franklin in particular as an Agent in our Affairs.
